ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11 Dec 2020 has been entered.  Claims 1-4 and 6-25 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Girard, Jonsson, Love nor Yu, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“(Currently Amended) A multi radiator antenna comprising 
an electrically conductive reflector, at least two radiating elements arranged on said reflector, 
a feeding network connected to said radiating elements, and 
a protective cover arranged to protect the feeding network, wherein said feeding network comprises a plurality of conductors for distributing signals to said radiators, 
said feeding network having means for adjusting relative phases of said signals in order to adjust the direction of the antenna main lobe of said multi-radiator antenna, 
wherein said means for adjusting is provided with, or is connected to, an indicating portion configured to provide a visual indication of said direction, and 
wherein said protective cover is provided with an at least partially transparent wall portion 
having a scale and wherein the protective cover is arranged such that the position of said indicating portion is visible there through and 
said indicating portion is configured to co-act with said scale to indicate said position.” 
as recited by claim 1 and similarly recited in claim(s) 14, over any of the prior art of record, alone or in combination.  Claims 2-4, 6-13 and 15-25 depend on claims 1 and 14; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648